Exhibit 10.1

AGREEMENT

AGREEMENT (the “Agreement”), dated as of April 10, 2006, between Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill Lynch”) and Cohen & Steers Capital
Management, Inc. (“Cohen & Steers”).

WHEREAS, Cohen & Steers Quality Income Realty Fund, Inc. (“RQI”) is a
non-diversified, closed-end management investment company registered under the
Investment Company Act of 1940, as amended (the “1940 Act”), and its common
shares are registered under the Securities Act of 1933, as amended (the “1933
Act”);

WHEREAS, Cohen & Steers Premium Income Realty Fund, Inc. (“RPF”) is a
non-diversified, closed-end management investment company registered under the
1940 Act, and its common shares are registered under the 1933 Act;

WHEREAS, Cohen & Steers REIT and Preferred Income Fund, Inc. (“RNP”) is a
non-diversified, closed-end management investment company registered under the
1940 Act, and its common shares are registered under the 1933 Act;

WHEREAS, Cohen & Steers REIT and Utility Income Fund, Inc. (“RTU”) is a
non-diversified, closed-end management investment company registered under the
1940 Act, and its common shares are registered under the 1933 Act;

WHEREAS, Cohen & Steers Select Utility Fund, Inc. (“UTF”) is a non-diversified,
closed-end management investment company registered under the 1940 Act, and its
common shares are registered under the 1933 Act;

WHEREAS, Cohen & Steers Dividend Majors Fund, Inc. (“DVM”) is a non-diversified,
closed-end management investment company registered under the 1940 Act, and its
common shares are registered under the 1933 Act;

WHEREAS, Cohen & Steers Worldwide Realty Income Fund, Inc. (“RWF”) is a
non-diversified, closed-end management investment company registered under the
1940 Act, and its common shares are registered under the 1933 Act (RQI, RPF,
RNP, RTU, UTF, DVM and RWF being referred to collectively as the “Funds”);

WHEREAS, Cohen & Steers is the investment manager and the administrator of the
Funds;

WHEREAS, Merrill Lynch acted as an underwriter in an offering of the common
shares for each of the Funds (the “Offerings”);

WHEREAS, pursuant to an Additional Commission Agreement or Additional
Compensation Agreement with respect to each of the Funds entered into by Cohen &
Steers and Merrill Lynch on the respective dates set forth on Schedule A hereto
(the “Additional Compensation Agreements”), Cohen & Steers agreed to pay Merrill
Lynch additional underwriting compensation in connection with the Offerings
(“Additional Compensation”) and Merrill Lynch agreed in connection therewith to
provide, upon request, among other things, certain after-market support and
informational services to Cohen & Steers during the respective terms of the
Additional Compensation Agreements (the “Services”), which Merrill Lynch has
provided or has been willing to provide through the date hereof;



--------------------------------------------------------------------------------

WHEREAS, pursuant to interpretations of the Rules of the National Association of
Securities Dealers, Inc. in effect at the time of the Offerings, each Additional
Compensation Agreement limits the amount of Additional Compensation that may be
paid to Merrill Lynch under the respective Additional Compensation Agreement
(“Additional Compensation Limit”);

WHEREAS, Cohen & Steers and Merrill Lynch desire to terminate the Additional
Compensation Agreements in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual terms and conditions set forth
below, the parties hereto agree as follows:

 

1. Cohen & Steers agrees to pay to Merrill Lynch the amount of $72,000,000 (the
“Payment”) on the Payment Date (as hereinafter defined).

 

2. In connection with the Payment, Cohen & Steers agrees effective as of
March 31, 2006 to discharge Merrill Lynch of any obligation, and as of such date
Merrill Lynch shall have no further duty, to provide to Cohen & Steers any
Services.

 

3. As consideration for the Payment, Merrill Lynch acknowledges and agrees that,
effective as of March 31, 2006, notwithstanding anything in the Additional
Compensation Agreements to the contrary, the Additional Compensation Agreements
shall terminate and the Payment shall discharge Cohen & Steers of any and all
obligations under the Additional Compensation Agreements, including but not
limited to, the future payment of Additional Compensation as provided therein.

 

4. Each of Cohen & Steers and Merrill Lynch represents and warrants that the
Payment is in accordance with the applicable laws and regulations relating to
the Additional Compensation Limit. Each of Cohen & Steers and Merrill Lynch
agrees to indemnify the other, and each of their directors, officers and
affiliates, for any breach of this representation and warranty.

 

5. Cohen & Steers shall make the Payment on April 17, 2006 at 10:30 a.m., New
York time, or as soon as practicable thereafter (the “Payment Date”).

 

6. This Agreement embodies the entire agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings relating
to the Offerings. If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect or any other provision of this Agreement,, which
will remain in full force and effect. This Agreement may not be amended or
otherwise modified or waived except by an instrument in writing signed by both
Merrill Lynch and Cohen & Steers.

 

7. All notices required or permitted to be sent under this Agreement shall be
sent, if to Cohen & Steers:

Cohen & Steers Capital Management, Inc.

280 Park Avenue

New York, NY 10017

Attention: General Counsel



--------------------------------------------------------------------------------

or if to Merrill Lynch:

Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

Attention: General Counsel

or such other name or address as may be given in writing to the other parties.
Any notice shall be deemed to be given or received on the third day after
deposit in the US mail with certified postage prepaid or when actually received,
whether by hand, express delivery service or facsimile transmission, whichever
is earlier.

 

8. This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

COHEN & STEERS CAPITAL MANAGEMENT, INC.    

MERRILL LYNCH & CO MERRILL LYNCH, PIERCE,

FENNER & SMITH INCORPORATED

By:  

/s/ Martin Cohen

    By:  

/s/ Mitchell Cox

Name:   Martin Cohen     Name:   Mitchell Cox Title:   Co-Chairman and Co-CEO  
  Title:   First Vice President



--------------------------------------------------------------------------------

Schedule A

Dates of Additional Compensation Agreements

 

Fund

 

Date of Agreement

RQI   February 28, 2002 RPF   August 30, 2003 RNP   June 27, 2003 RTU   January
30, 2004 UTF   March 30, 2004 DVM   January 26, 2005 RWF   March 31, 2005